       16-51761-KMS Dkt 97 Filed 06/19/20 Entered 06/19/20 15:34:13 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: PATRICIA ANN PARKER

        DEBTOR(S)
                                                                                  CHAPTER 13 BANKRUPTCY
DAVID RAWLINGS, TRUSTEE                                                              CASE NO. 16-51761 KMS

                              MOTION TO ALLOW SUPPLEMENTAL CLAIM


COMES NOW, the Trustee, David Rawlings, and files this Motion to Allow the following Supplemental Claim:


    U. S. BANK TRUST, N.A. AS TRUSTEE
    by CALIBER HOME LOANS, INC.
    13801 WIRELESS WAY
    OKLAHOMA CITY, OK 73134

    Court Claim No. 5

    Date of Notice of Post-Petition Mortgage Fees/Expenses: June 16, 2020

    Amount of Post-Petition Mortgage Fees/Expenses: $575.00

    Classification: Secured

    Trustee has reviewed the above Supplemental Claim and recommends that it would be in the best interests of

the Debtor to allow said Claim, as a Special Claim, and pay the same in the manner classified, pursuant to the

provisions of the Confirmed Plan, which should be modified in accord herewith, and other orders of the Court.

Trustee should be authorized to adjust the amount of the plan payment, as needed, to pay this Claim in the time

remaining in the Plan.



                                                                 /s/ David Rawlings
                                                                 David Rawlings, Trustee

DAVID RAWLINGS, TRUSTEE
P.O. BOX 566
HATTIESBURG, MS 39403
Telephone: (601) 582-5011


                                                   Page 1 of 2
       16-51761-KMS Dkt 97 Filed 06/19/20 Entered 06/19/20 15:34:13 Page 2 of 2




                                       CERTIFICATE OF SERVICE

    I, David Rawlings, do hereby certify that on June 19, 2020, I forwarded a true and correct copy of the
foregoing pleading, via the Court's ecf filing system, to: the U.S. Trustee, 501 East Court Street, Suite 6-430,
Jackson, Mississippi 39201 and the Debtor's Attorney; and by U.S. Mail, postage prepaid to: the Debtor and the
interested parties, as listed below.


 PATRICIA ANN PARKER                                         ASH LAW FIRM, PLLC
 98 County Rd 314                                            1818 Crane Ridge Dr., Ste 100
 Pachuta, MS 39347                                           JACKSON, MS 39216

 U. S. BANK TRUST, N.A. AS TRUSTEE
 by CALIBER HOME LOANS, INC.
 13801 WIRELESS WAY
 OKLAHOMA CITY, OK 73134


                                                             /s/ David Rawlings
                                                             DAVID RAWLINGS, TRUSTEE




                                                  Page 2 of 2
